Mr. Justice Dunn delivered the opinion of the court: The objection to the drainage tax assessed under the Farm Drainage act involved in this appeal was, that there was no legal classification of the lands of the district because the meeting at which the classification was made was not held within the boundaries of the district and the record of the commissioners failed to show any legal meeting for the • purpose of classification held within such boundaries. The evidence to sustain this objection consisted of certain portions of the drainage record showing the meetings of the commissioners and their action but not showing where the meetings were held. No parol testimony was heard and there was therefore no evidence as to where the meetings were held. A record of the proceedings of drainage commissioners is required to be kept, and such record is the only legal evidence of their action. Official action shown by such record will be presumed to have been within the limits of the district, within which, only, official power can be exercised. The burden of showing the contrary in this case was on the plaintiff in error, but she offered no evidence to sustain it. Judgment affirmed.